DETAILED ACTION

	This office action is in response to the amendment submitted under the After Final Consideration Pilot Program (AFCP) 2.0, and dated March 15, 2021. 
	
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. Applicant argues that prior art Hatsugai and the prior art Nishi do not disclose the claimed invention. Examiner asserts that claims are given their broadest reasonable interpretation consistent with the specifications. 
In regards to the rejection of claim 1, applicant argues that prior art Hatsugai does not disclose a backplate and fan cover that collectively form an air guide that directs a flow of cooling air generated from the engine cooling fan through the one or more air flow passages of the backplate and to the engine 21, as called for in claim 1. As previously explained, the structure of the fan enclosure together with the passage provided does however collectively form an air guide that directs a flow of cooling air generated from the engine cooling fan through the one or more air flow passages of the backplate and to the engine (please see Fig. 6B). Hatsugai discloses: “…by the rotation of the fan-equipped fly wheel 25, external air is taken in to the engine-cooling-air intake passage 64 through the intake ports 46 as indicated by arrow G. The air thus taken in to the engine-cooling-air intake passage 64 is further taken in to the large-diameter cooling fan 53 of the fly wheel 25 as indicated by arrow H. The air taken in to the small-diameter cooling fan 52 via the power-generation-section-cooling -air intake passage 63 and the air taken in to the large-diameter cooling fan 53 via the engine-cooling -air intake passage 64 is delivered 

Regarding claim 11, applicant argues that prior art Nishi does not disclose a backplate having a main section having an opening therein sized to receive an engine crankshaft therethrough, and that “crankshaft 20 only penetrates through the crankcase 12 via through-hole 34 to couple with fan 22 - but there is no opening in first cover 26 (i.e., in first main body portion 192 thereof) through which crankshaft 20 extends.” Examiner respectfully disagrees. As seen in the annotated Fig. 7 Fig. 6 below, Nishi discloses a backplate for an internal combustion engine, the backplate comprising: a main section having an opening therein sized to receive an engine crankshaft therethrough. Hence, based on the broadest reasonable interpretation, Nish discloses all limitations as claimed in claim 11.

    PNG
    media_image1.png
    566
    672
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747